DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                      MELINDA L. McKENNEY,

                              Appellant,

                                   v.

 NATIONSTAR MORTGAGE, LLC and THEODORE J. MCKENNEY,

                              Appellees.

                            No. 2D21-1993


                         September 23, 2022

Appeal from the Circuit Court for Hillsborough County; Cheryl K.
Thomas, Judge.

Taylor Young, Kendrick Almaguer, and Michael Vater of The Ticktin
Law Group, Deerfield Beach, for Appellant.

Hallie S. Evans of Troutman Pepper Hamilton Sanders LLP, Atlanta,
for Appellee Nationstar Mortgage, LLC.

No appearance for remaining Appellee.

PER CURIAM.

     Affirmed.

CASANUEVA, SILBERMAN, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.